Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  November 27, 2019                                               Bridget M. McCormack,
                                                                                 Chief Justice

  159660-1                                                              David F. Viviano,
                                                                        Chief Justice Pro Tem

                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
  MAEGAN TURNER, by WALTER SAKOWSKI,                                Richard H. Bernstein
  Conservator,                                                      Elizabeth T. Clement
               Plaintiff,                                           Megan K. Cavanagh,
                                                                                      Justices

  and
  RIVERVIEW MACOMB HOME &
  ATTENDANT CARE, LLC,
           Intervening Plaintiff,
  v                                            SC: 159660
                                               COA: 339624
                                               Wayne CC: 16-002031-NF
  FARMERS INSURANCE EXCHANGE,
           Defendant/Cross-Plaintiff/
           Cross-Defendant-Appellee,
  and
  ENTERPRISE LEASING CORPORATION OF
  DETROIT, LLC and EAN HOLDINGS, LLC,
            Defendants/Cross-Defendants-
            Appellants,
  and
  ESTATE OF JASON PUCKETT, by GARY
  DUANE RUPP, Personal Representative,
            Defendant/Cross-Plaintiff,
  and
  PATSY VILLNEFF and TAMERA HARPER,
             Defendants/Cross-Defendants.
  _________________________________________/
                                                                                                               2

JONTE EVERSON,
         Plaintiff,
v                                                                 SC: 159661
                                                                  COA: 339815
                                                                  Washtenaw CC: 16-000359-NF
FARMERS INSURANCE EXCHANGE,
         Defendant/Third-Party
         Plaintiff-Appellee,
and
ENTERPRISE LEASING COMPANY,
           Third-Party Defendant-Appellant.
_________________________________________/

       On order of the Court, the application for leave to appeal the April 16, 2019
judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
address whether a self-insured vehicle owner is subject to the priority provision in the
former MCL 500.3114(4)(a) as “[t]he insurer of the owner or registrant of the vehicle
occupied” if the self-insured entity’s vehicle involved in the accident was not subject to
the security provisions of the no-fault act because it was registered in another state, did
not need to be registered in this state, and was not operated in this state for more than 30
days during the applicable year. The time allowed for oral argument shall be 20 minutes
for each side. MCR 7.314(B)(1).

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 27, 2019
       p1120
                                                                             Clerk